 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
 9    ANDREW TOBIAS,                                    Case No. C20-17RSM
10
                    Plaintiff,                          ORDER OF DISMISSAL
11
                      v.
12
13    BELLINGHAM POLICE,

14                Defendant.
15
            This matter comes before the court sua sponte. Pro se Plaintiff Andrew Tobias has
16
     been granted leave to proceed in forma pauperis in this matter. Dkt. #4. The Complaint was
17
     posted on the docket on January 8, 2020. Dkt. #5. Summons has not yet been issued.
18
19          On January 9, 2020, the Court issued an Order to Show Cause in this case. Dkt. #6. In

20   that Order, the Court reviewed the alleged facts and indicated that Mr. Tobias’s Complaint
21
     “fails to set forth a claim for relief as required by Federal Rule of Civil Procedure 8(a), that
22
     “there are no coherent citations to law,” and that “[t]he repeated references to psychic attacks
23
24   indicates these claims are frivolous on their face.” Dkt. #6 at 2. The Court stated that the

25   Complaint appeared to suffer from deficiencies requiring dismissal under 28 U.S.C. §
26   1915(e)(2)(B), ordered a response from Mr. Tobias within 21 days, and stated that “[f]ailure to
27
28



     ORDER OF DISMISSAL - 1
     file this Response will result in dismissal of this case.” Mr. Tobias has failed to file a timely
 1
 2   Response.

 3           Mr. Tobias brings suit against “Bellingham Police” using a form complaint. Dkt. #5.1
 4
     For the “Basis of Jurisdiction,” he has failed to check either the federal question box or
 5
     diversity of citizenship box. Where the form asks him to list the specific federal statutes or
 6
 7   laws at issue in this case, he wrote “all.” Id. at 4. The “Statement of Claim” is not written in a

 8   way that the Court can understand. Mr. Tobias states “As per federal gov’t’s 2029 year old
 9   psychic spying on my thoughts, psychic attacking me, and psychic taxing to murder me “hoo
10
     da bitch” campaign psychic imposition being a federal offense, the Bellingham...” Id. at 6.
11
     The Complaint continues in this fashion on an attached page, where Mr. Tobias writes, “on
12
13   december 2nd around 6pm three bellingham police officers pulled my 331 bus over shortly

14   after barkley village on the way to bellingham station because they’d psychic spied on my
15   thinking about defensively hitting 2 people…. [y]ou psychic made them assault me and
16
     verbally acoste [sic] me... Dkt. #5-1. It appears that Mr. Tobias is asking the Court to award in
17
     damages the cost of printing 500 printer pages. See id.
18
19           The Court will dismiss a Complaint at any time if the action fails to state a claim, raises

20   frivolous or malicious claims, or seeks monetary relief from a defendant who is immune from
21
     such relief. See 28 U.S.C. § 1915(e)(2)(B).
22
             Mr. Tobias’s Complaint fails to set forth a claim for relief as required by Federal Rule
23
24   of Civil Procedure 8(a). There are no coherent citations to law. This Complaint is frivolous on

25   its face and suffers from deficiencies that require dismissal. See 28 U.S.C. § 1915(e)(2)(B).
26   Mr. Tobias has been given notice and an opportunity to respond and has failed to do so.
27
28   1
      The Court notes that this is the fourth such lawsuit brought by Mr. Tobias in the last two months against various
     government officials. See Cases No. C19-2017JLR, C19-2095RSM, and C19-2096JCC.


     ORDER OF DISMISSAL - 2
           Accordingly, the Court hereby finds and ORDERS that Plaintiff’s claims are
 1
 2   DISMISSED. This case is CLOSED.

 3         DATED this 21st day of February 2020.
 4
 5
 6
                                             A
                                             RICARDO S. MARTINEZ
 7                                           CHIEF UNITED STATES DISTRICT JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER OF DISMISSAL - 3
